                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


RICKY R. FRANKLIN,

                     Plaintiff,

               v.
                                                  No. 1:17-cv-1640-SB
NAVIENT, INC.; STUDENT ASSISTANCE,
INC.,

                     Defendants.


Ricky R. Franklin, Stockbridge, Georgia.

                                                                        Plaintiff.

Joelle Eileen Polesky, STRADLEY RONON STEVENS & YOUNG, LLP, Wilmington,
Delaware.

                                                        Counsel for Defendants.



                                  MEMORANDUM OPINION




May 25, 2021
BIBAS, Circuit Judge, sitting by designation.

   After Navient repeatedly called Ricky Franklin to collect student debt, he sued

the company under the Telephone Consumer Privacy Act. In 2019, the Court (An-

drews, J.) granted partial summary judgment for Navient. D.I. 41. It ruled that some

of Navient’s calls did not violate the Act because the Act had an exception for calls to

collect government debt. Last month, I granted Franklin’s motion to amend that judg-

ment, ruling that under a recent Supreme Court decision, the government-debt ex-

ception was void. D.I. 95.

   Navient now moves to amend last month’s order. It reasons that a company can

violate the Act in either of two ways: by using an autodialer or by calling with an

automated voice. It claims that at oral argument, Franklin conceded that his claims

were based only on Navient’s use of an automated voice. Yet only some of the calls

used an automated voice. So Navient wants me to rule that its other calls did not

violate the Act. D.I. 97, at 8–9.

   Because Navient has never before asked me to reconsider the summary-judgment

order, it should have asked me to reconsider that order, not the one from last month.

But I will consider its motion in substance. I do not agree that Franklin has limited

his claims to the calls that used an automated voice. So I will deny the motion.

   Navient’s position is understandable. At argument, when I asked Franklin

whether he was “limiting [his] claims here to the calls that involved an automated

voice,” he said “yes.” D.I. 93, at 14:1–5. Yet he then immediately retracted his answer:

“[B]ut it’s not just only [that] they left the automated voice.” Id. at 14:5–6. And



                                             2
moments later, when I asked him whether he had “excluded any portion of [the calls],”

he said: “I have not.” Id. at 14:22–15:1. In all, it is unclear whether Franklin meant

to limit his claims. Because he is pro se, I will give him the benefit of the doubt and

hold that he did not. See Liggon-Redding v. Est. of Sugarman, 659 F.3d 258, 265 (3d

Cir. 2011).

   But since Navient understandably thought that Franklin had limited his claims,

it deserves another chance to move for reconsideration. It may file another motion to

reconsider and argue why the autodialer theory fails. If it files one, it should also

explain why I may consider its arguments in a motion to reconsider. In particular, if

it relies on the Supreme Court’s recent decision in Facebook v. Duguid, it must ex-

plain why it could not have invoked Duguid’s rule originally. See 141 S. Ct. 1163,

1168–69 & n.4 (2021) (showing that the Third Circuit had reached the same conclu-

sion in 2018).

   I will deny Navient’s motion to reconsider.




                                            3
